Citation Nr: 1647680	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-02 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable evaluation prior to June 10, 2014,  in excess of 10 percent prior to September 14, 2015, and in excess of 50 percent thereafter for service-connected plantar fasciitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran had active service from February 1977 to February 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2009.  The Veteran filed a notice of disagreement (NOD) in November 2009.  A statement of the case (SOC) was provided in February 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on February 2012.

During the pendency of the appeal, in regard to the issue of an increased evaluation for the Veteran's plantar fasciitis, the RO, in a November 2016 rating decision, granted the Veteran an increased evaluation to 10 percent effective June 10, 2014 and 50 percent effective September 14, 2015.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, because higher evaluations are still available for the Veteran's plantar fasciitis, the claim remains in controversy.  As such, the caption on the title page has been amended to reflect this finding.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran via a signed and dated statement that he desired a withdrawal of all remaining claims on appeal in light of the November 2016 rating decision that granted him an increased evaluation for his plantar fasciitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to an increased compensable evaluation prior to June 10, 2014,  in excess of 10 percent prior to September 14, 2015, and in excess of 50 percent thereafter for service-connected plantar fasciitis and entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.   In the present case, in a signed and dated November 2016 statement, the Veteran expressed that he desired to withdraw his appeal of the issues of entitlement to an increased compensable evaluation prior to June 10, 2014, in excess of 10 percent prior to September 14, 2015, and in excess of 50 percent thereafter for service-connected plantar fasciitis and entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law with regard to these claims for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased compensable evaluation prior to June 10, 2014, in excess of 10 percent prior to September 14, 2015, and in excess of 50 percent thereafter for service-connected plantar fasciitis is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


